                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 EDWARD GALLAGHER,                    §
      Plaintiff,                      §
                                      §
  v.                                  §
                                      §
                                                 Civil Action No. 3:19-CV-02196-X
 COLBY VOKEY, COLBY VOKEY,            §
 P.C., PHILIP STACKHOUSE,             §
 and UNITED AMERICAN PATRIOTS §
 INC.                                 §
        Defendants.                   §
 ____________________________________ §
                                      §
 COLBY VOKEY, and COLBY VOKEY,
                                      §
 P.C.,
        Plaintiffs,                   §         Civil Action No. 3:19-CV-02199-X
                                      §
 v.                                   §
                                      §
 EDWARD GALLAGHER,                    §
         Defendant.                   §


                        MEMORANDUM OPINION AND ORDER

      This Order addresses the parties’ agreed motions to consolidate cases No. 3:19-

CV-02196-X with No. 3:19-CV-02199-X. The Court GRANTS the agreed motions to

consolidate, Doc. No. 10 in No. 3:19-CV-02196-X and Doc. No. 7 in No. 3:19-CV-02199-

X. Pursuant to Fed. R. Civ. P. 42(a), the Court consolidates No. 3:19-CV-02196-X,

Gallagher v. Vokey, with No. 3:19-CV-02199-X, Vokey v. Gallagher. Pursuant to L.R.

42.1, the parties will file all pleadings, motions, or other papers in No. 3:19-CV-02196-

X. The Clerk of the Court shall administratively close No. 3:19-CV-02199-X for

statistical purposes.



                                           1
      Additionally, the Court VACATES the meet and confer order [Doc. No. 6]

issued on October 18, 2019 in No. 3:19–CV–2199–X. The Court will issue a separate

order with new deadlines. As a result, the Court DISMISSES as MOOT Gallagher’s

motion in 3:19–CV–2199–X to suspend dates [Doc. No. 10].

      The Court denies all other relief not expressly granted.

IT IS SO ORDERED this 21st day of November, 2019.




                                         BRANTLEY STARR
                                         UNITED STATES DISTRICT JUDGE




                                         2
